Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Double Patenting
Applicant is advised that should claims 1 and 3-6 be found allowable, claims 8 and 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 8, the instant claims mentioning reducing haematite to magnetite which is not found in the instant specification and represents new matter.
Regarding Claim 18, the limitation (i.e. as not to reduce the precipitated iron compounds or oxidize the precipitated chromium compounds) was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953), see MPEP 2173.05(i). Any negative limitation or exclusionary proviso must have basis in the original disclosure. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977). The mere absence of a positive recitation is not basis for an exclusion. 
Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph.
	
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “essentially all” in claim 5 is a relative term which renders the claim indefinite. The term “essentially all” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Any amount of haematite will be examined as instant claim is also to a limitation wherein the haematite is converted to magnetite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 and 18-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinton et al. (US 2012/0223274) hereafter Hinton and further in view of Ward et al. (US 2004/0266614) hereafter Ward, and Jennings (USP 4,668,658).	Considering Claims 1-5 and 7-9, Hinton discloses a sintered, iron oxide pelletized catalyst comprising iron oxides and chromium oxide with the iron oxide present at 60-95% expressed as Fe2O3 (haematite) thereby falling within the instantly claimed range and wherein the chromium is present as Cr2O3 and may also contain alumina (Al2O3), manganese oxide (MnO2), magnesia (MgO), zinc oxide (ZnO) and copper [0021] - [0023] with the catalyst being contacted with synthesis gas containing steam, hydrogen and carbon monoxide [0024] and (Example).
	Hinton does not disclose the presence of any Cr(VI), a loss on ignition and the volume shrinkage when subjected to a reducing gas sufficient in to convert the haematite to magnetite, the crush strength and calcining the catalyst.
	Ward discloses a method of forming an iron-chromium-copper based high temperature shift catalyst wherein the catalyst is formulated to have the correct ratio of Fe+2Fe+3 to form magnetite wherein the catalyst comprises from 5-15% chromium, not in the hexavalent form (Cr(VI)), with copper present from 0.5 to 3% [0006]- [0009] thereby overlapping the instantly claimed range, with the catalyst calcined in a non-oxidizing atmosphere above 200°C [0012] - [0015].  Additionally, Ward discloses a catalyst having a crush strength above 3 when subjected to a reducing atmosphere (Table 1) thereby falling within the instantly claimed range.
Ward also discloses that the catalyst does not suffer from a significant volume shrinkage which meets the instant limitation.  Ward also discloses that the catalyst comprising magnetite exhibits superior mean horizontal crush strength (MHCS) over a catalyst formulated with haematite when subjected to a reducing atmosphere [0022], [0025], [0031] and [0032] which meets the limitation of retaining at least 40% of its MHCS.  Ward discloses that it is highly desirable to avoid Chromium in the Cr(VI) form due to health risks associated with its presence [0013].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to produce a catalyst with little Cr(VI) to avoid the health risks and to utilize the ranges of copper and chromium of Ward in the catalyst of Hinton for producing a high temperature shift catalyst.
	Jennings discloses a method of making an iron oxide catalyst further comprising alumina and magnesium wherein the iron precursor contains over 70% iron such as magnetite and is subjected to a reducing gas stream comprising steam and hydrogen in order to remove oxygen from the iron catalyst precursor (converting haematite to magnetite) (Col. 1, ln 5-8, 28-65, Col. 2, ln 1-9 and Col. 3, ln 1-17) wherein the catalyst is formed into shapes using a lubricant and is sintered to increase its mechanical strength (Col 1, ln 60-66 and Col. 3 ln 43-46).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to use the reducing gas and lubricant of Jennings in shaping the catalyst of Hinton and to subject the iron catalyst of Hinton to a reducing gas to arrive at a desired iron/oxygen ratio as taught by Jennings. Reducing haematite to magnetite).  Additionally, the reduction process of Jennings would inherently reduce the quantity of Cr(VI) to low levels as taught by Applicant’s disclosure.  
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 6, the significance of Hinton, Ward and Jennings as applied to claim 1 is explained above.
	Hinton discloses that it is highly desirable for the catalyst composition comprise acicular iron oxide particles [0021].
	Ward discloses that it is highly desirable to incorporate acicular particles in the catalyst composition as they provide improved physical properties [0016].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate acicular haematite into the composition as it would improve the catalyst’s physical properties.
	Considering Claim 7, the significance of Hinton, Ward and Jennings as applied to claim 1 is explained above.
	Hinton does not discuss the crush strength of the catalyst.
	Ward discloses a catalyst having a crush strength above 3 when subjected to a reducing atmosphere (Table 1) thereby falling within the instantly claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to provide a catalyst having the crush strength of Ward in the catalyst of Hinton as Hinton desires the catalyst remain active for 3 years [0039] and therefore having higher crush strength would improve catalyst longevity.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claims 18-30, the significance of Hinton, Ward and Jennings as applied to Claim 1 is explained above.
	Hinton, Ward and Jennings teach a composition containing iron oxides including haematite, Cr2O3, alumina, zinc oxide, manganese oxide, magnesium oxide and copper oxide with an iron oxide content ranging from 60-95 % when expressed as Fe2O3 and having a Cr(VI) less than 0.1 wt% with a loss on ignition of less than 3% which when subjected to a reducing atmosphere exhibits little volume shrinkage while retaining at least 40% of its mean horizontal crush strength.
	As the invention is to a product, the method claims do not patentably impact the product unless a material difference imparted by the process can be shown.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
	However, to establish methods of making, Hinton discloses that chromia-promoted magnetite catalysts are conventionally made by precipitation of iron/chromium salts and copper by adding an alkaline reactant such as sodium carbonate or hydroxide and to which alumina may be added having an aspect ratio of 2 with a length of 500 nm to 1500nm.  The precipitate is then washed, dried, calcined and tableted to form catalyst pellets thereby containing Cr2O3 [0020]-[0022].  
	Ward discloses the use of iron and chromium salts with the iron being present as a mixture of divalent and trivalent (Fe+2 and Fe+3) to form magnetite and chromium being present in the trivalent form.  The metals are precipitated by adding an alkaline compound to place the pH of the mixture in the range of 3.5 to 9.  The precipitate is washed to remove the chloride and dried in air at a temperature below 200°C to prevent oxidation of the magnetite.  The composition is then calcined in an inert atmosphere above 200°C [0004] –[0016].
Claim(s) 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinton et al. (US 2012/0223274) hereafter Hinton in view of Ward et al. (US 2004/0266614) hereafter Ward, and Jennings (USP 4,668,658) as applied to Claim 1 and further in view of Cairns et al. (US 2011/0166013) hereafter Cairns.
	Considering Claims 10-17, the significance of Hinton, Ward and Jennings as applied to claim 1 is explained above.
	Hinton discloses the use of a KATALCO 71-5 catalyst [0021] which is known by the ordinary skilled artisan as a cylinder-shaped, pelletized catalyst but does not disclose the particular dimensions.
Cairns discloses a shaped heterogeneous catalyst useful as a shift catalyst [0035] formed into a cylinder of diameter (D) comprising at least two flutes with a width “d” symmetrically running along its length (C) and possessing a semicircular shape, an elliptical shape or U-shape thereby encompassing the instantly claimed range and wherein “d” is in the range of 0.05 D to 0.5 D thereby encompassing the instantly claimed range with the flutes constituting less than or equal to 35% of the circumference of the cylinder [0018] and [0019].  Additionally, Cairns discloses that the cylinder has domed ends having lengths A and B and possessing the relationships: (A+B+C)/D is in the range of 0.50 to 2.00 thereby overlapping the instantly claimed range and additionally where (A+B)/C has the range of 0.4 to 5.0 (Abstract), [0002] and [0007] which is suitable for most catalytic uses [0017].  
Although Cairns does not disclose a range of (A+B)/C which overlaps the instantly claimed range, the lower end of Cairns essentially touches the upper end of the range and it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the two shapes to behave similarly absent any evidence to the contrary.  Additionally, as Cairns discusses that the disclosed proportional relationships are suitable for most catalytic operations, the ordinary skilled artisan would have been motivated to determine the most appropriate shape through routine experimentation.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the shaped catalyst of Cairns to form the shaped catalyst of Hinton for use as a shift catalyst.
Claim(s) 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinton et al. (US 2012/0223274) hereafter Hinton and further in view of Ward et al. (US 2004/0266614) hereafter Ward, and Jennings (USP 4,668,658).
Considering Claims 31-36, Hinton, Ward and Jennings disclose the catalyst precursor of claim 1 as discussed above wherein the precursor comprises copper oxide wherein the precursor is calcined and subjected to a reducing atmosphere to convert the iron oxides to magnetite and the chromium to Cr2O3 with the reduction performed in-situ in the shift reactor as disclosed by Hinton [0021] and wherein the catalyst is contacted with synthesis gas comprising hydrogen, carbon oxides and steam at a temperature of 320°C to increase the hydrogen content of the synthesis gas, Hinton (Examples).
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Conclusion
Claims 1-36 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732